Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections-35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dusan (US 20210125609 A1).
With respect to claim 1, Dusan teaches An inertial sensor unit, comprising:
a. a sensor element configured to detect and convert movements and vibrations into an electrical sensor signal ([0003] A voice activity detection (VAD) signal is generated based on the accelerometer signal. For instance, the VAD signal may be a digital signal, and have a high signal level (e.g., one) when the (energy of the) accelerometer signal is above an energy threshold, and have a low signal level (e.g., zero) when the accelerometer signal is below the threshold.); 
b. a signal processing element configured to evaluate the sensor signal with a goal of detecting vibrations induced by a speech activity ([0032] The voice activity detector (VAD) 19 is configured to receive an accelerometer signal from the accelerometer 5 and optionally from the microphone signal 4.); and 
c. an interface configured to signal a detected speech activity ([0032] The VAD 19 is further configured to generate a VAD signal based on the accelerometer signal. In one aspect, the VAD signal may be a digital signal that may have a combination of low signal level(s) and/or high signal levels(s), as a function of time. The VAD determines whether an energy level of the accelerometer signal is above an accelerometer energy threshold (or energy threshold). In response to determining that the energy level is above the energy threshold, the VAD signal is set to a high signal level (e.g., one), whereas, in response to determining that the energy level is below the energy threshold, the VAD signal is set to a low signal level (e.g., zero). In one aspect, the high signal level may be any value or magnitude that is greater than the low signal level.), 
wherein the signal processing element includes a first processing stage and a second processing stage for the sensor signal, the first processing stage being configured to check a first criterion for a presence of a speech activity ([0048] The process 40 begins by receiving an accelerometer signal from an accelerometer… [first processing stage looks at accelerometer signal in first operating mode for signal level is <Th indicated as time <T2 in Fig. 5; the first processing stage operates in the second operating mode when the signal level is above Th, indicated as time >T2 in Fig. 5; the first criterions for presence of speech is receipt of the accelerometer signal]), and the second processing stage configured to check at least one further, second criterion for the presence of a speech activity ([0048] Specifically, the VAD 19 may generate the VAD signal without using the microphone signal (or only using the accelerometer signal). The process 40 determines whether the VAD signal indicates that the detected key-phrase is spoken by a wearer [second processing stage] of the headphone (at decision block 45). Specifically, the controller 15 generates a VAD score using a portion of the VAD signal that starts at the start time and ends at the end time [second criterion for the presence of speech activity]), the second processing stage is passed through only if the sensor signal has passed through the first processing stage and the first criterion for the presence of a speech activity has been met ([In Fig. 5 when Th is crossed, time is >T2 and the first criterion has already been met and first processing stage has already been completed]), and 
the signal processing element is configured to activate the interface ([0048] The controller 15 may then determine whether the VAD score is above a VAD score threshold. Responsive to determining that the VAD signal indicates that the detected key-phrase is spoken by the wearer of the headphone, the process 40 triggers a virtual personal assistant (at block 46)) for signaling a speech activity only if the sensor signal has passed through the second processing stage and the at least one further, second criterion for the presence of a speech activity has been met ([In Fig. 5 when Th is crossed, time is >T2 and the first criterion has already been met and first processing stage has already been completed]) ).

With respect to claim 9, Dusan teaches wherein the second processing stage of the signal processing element includes at least: 
a buffer configured to buffer a defined number of consecutive sampling values of the sensor signal ([0035] The buffer 20 is a data buffer that is configured to store the VAD signal that is obtained from the VAD 19. In one aspect, the buffer may store the VAD 19 as a series of bits, where each bit represents a signal level (e.g., one for the high signal level and zero for the low signal level) for a period of time (e.g., one frame) [frame contains consecutive values]. In another aspect, the buffer may be a rolling buffer that stores a finite [predefined] amount of data (e.g., five seconds of data). Once the buffer is filled (e.g., after two minutes), the oldest data is overwritten with new data.); and 
a signal analysis element configured to ascertain at least one signal property ([0037] Specifically, the VAD score generator 21 determines how much (or how many frames) of the portion of the VAD signal has a high signal level [signal property=signal level] over the entire portion of the VAD signal.), based on the buffered sampling values and to comparing the at least one signal property with the at least one further second criterion for the presence of a speech activity ([0038] For instance, referring to FIG. 2a, there is a gap that includes a pause (a time at which the user is not speaking right before /H/) and a gap during /S/ in the second word “Simon”. Since the user is not speaking and/or since the energy level of the microphone signal is below a threshold during these pauses, the accelerometer signal will have a low energy level [energy level=second criteria for presence of speech activity]. Thus, the threshold that defines the signal level of the VAD with respect to the accelerometer may be defined such that during times at which there is a gap, which may correspond to the user not speaking or saying a portion of a word that is not detected by the microphone, the accelerometer is below this threshold [comparison]. More about the gaps is described with reference to FIG. 4. In one aspect, the correction factor is the following equation.)

With respect to claim 11, Dusan teaches A method for detecting a speech activity using an inertial sensor unit, the sensor unit including at least one sensor element ([0012] The headphone 1 may be any electronic device that includes at least one speaker, at least one microphone (which may be external and/or internal), and at least one accelerometer.), a signal processing element ([0032] The voice activity detector (VAD) 19 is configured to receive an accelerometer signal from the accelerometer 5 and optionally from the microphone signal 4.), and an interface configured to signal a detected speech activity ([0032] The VAD 19 is further configured to generate a VAD signal based on the accelerometer signal. In one aspect, the VAD signal may be a digital signal that may have a combination of low signal level(s) and/or high signal levels(s), as a function of time. The VAD determines whether an energy level of the accelerometer signal is above an accelerometer energy threshold (or energy threshold). In response to determining that the energy level is above the energy threshold, the VAD signal is set to a high signal level (e.g., one), whereas, in response to determining that the energy level is below the energy threshold, the VAD signal is set to a low signal level (e.g., zero). In one aspect, the high signal level may be any value or magnitude that is greater than the low signal level.), the method comprising the following steps: 
detecting movements and vibrations by the at least one sensor element, and converting the detected movements and vibrations into at least one electrical sensor signal ([0003] A voice activity detection (VAD) signal is generated based on the accelerometer signal. For instance, the VAD signal may be a digital signal, and have a high signal level (e.g., one) when the (energy of the) accelerometer signal is above an energy threshold, and have a low signal level (e.g., zero) when the accelerometer signal is below the threshold.); and 
evaluating the sensor signal using the signal processing element, the evaluating including: checking the sensor signal using a first criterion for a presence of a speech activity ([0048] The process 40 begins by receiving an accelerometer signal from an accelerometer… [first processing stage looks at accelerometer signal in first operating mode for signal level is <Th indicated as time <T2 in Fig. 5; the first processing stage operates in the second operating mode when the signal level is above Th, indicated as time >T2 in Fig. 5; the first criterions for presence of speech is receipt of the accelerometer signal]); 
checking the signal using at least one further, second criterion for the presence of a speech activity only if the first criterion for the presence of a speech activity has been met ([0048] Specifically, the VAD 19 may generate the VAD signal without using the microphone signal (or only using the accelerometer signal). The process 40 determines whether the VAD signal indicates that the detected key-phrase is spoken by a wearer [second processing stage] of the headphone (at decision block 45). Specifically, the controller 15 generates a VAD score using a portion of the VAD signal that starts at the start time and ends at the end time [second criterion for the presence of speech activity. In Fig. 5 when Th is crossed, time is >T2 and the first criterion has already been met and first processing stage has already been completed]); and 
activating the interface for signaling a speech activity only if the at least one further, second criterion for the presence of a speech activity has been met ([0048] The controller 15 may then determine whether the VAD score is above a VAD score threshold. Responsive to determining that the VAD signal indicates that the detected key-phrase is spoken by the wearer of the headphone, the process 40 triggers a virtual personal assistant (at block 46)). 

With respect to claim 17 Dusan teaches  wherein the inertial sensor unit is operated in a first operating mode as long as only the first criterion for the presence of a speech activity is checked, the inertial sensor unit is operated in a second operating mode if the at least one further, second criterion for the presence of a speech activity is checked and is automatically switched between the first operating mode and the second operating mode, depending on whether the first and/or the at least one further, second criterion for the presence of a speech activity has been met ( ([as shown in Fig. 5, when signal >Th, the first criterion of presence of speech is met and the mode switches to second operating mode and when the signal falls below Th at T5, the system is back in the first operating mode]).  



 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dusan as applied to claims 1,1 and 17 in further view of Fortson (US 20090027229 A1)
With respect to claim 2 Dusan does not explicitly disclose but Fortson teaches wherein the sensor element includes at least two sensor elements configured to detect movements and vibrations in different spatial directions relative to one another ([0066]. Each of the sensor modules 40 may also include a three axis MEMS accelerometer for vibration and inertial sensor applications such as but not limited to dead reckoning, shots fired detection, hit detection, road quality analysis, fluid quality analogs, black box data recording, vibration analysis for prognostics and diagnostics of moving parts and assemblies, navigation and any other known advanced applications. In one contemplated embodiment the accelerometer may be a free scale MMA 7260q device.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan in view of Fortson, to have sensor element includes at least two sensor elements configured to detect movements and vibrations in different spatial directions relative to one another in order to improve efficacy and decrease system response time. ([0077], Fortson).
With respect to claims 5 and 18 Dusan does not explicitly disclose but Fortson teaches wherein the inertial sensor unit is configured to operate in different operating modes, in that individual components of the inertial sensor unit may be optionally activated or deactivated and/or operated in different operating modes ([0066]. Each of the sensor modules 40 may also include a three axis MEMS accelerometer for vibration and inertial sensor applications such as but not limited to dead reckoning, shots fired detection, hit detection, road quality analysis, fluid quality analogs, black box data recording, vibration analysis for prognostics and diagnostics of moving parts and assemblies, navigation and any other known advanced applications. In one contemplated embodiment the accelerometer may be a free scale MMA 7260q device. It should also be noted that the accelerometer may be capable of being put in a sleep mode for ultra low power operation when continuous vibration monitoring [vibration monitoring is selectively deactivated]is not required by the communication system 30.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan in view of Fortson, to have inertial sensor unit configured to operate in different operating modes, such that individual components of the inertial sensor unit may be optionally activated or deactivated and/or operated in different operating modes in order to improve efficacy and decrease system response time. ([0077], Fortson).

With respect to claim 6 Dusan further teaches, wherein: in a first operating mode, the first processing stage of the signal processing element is operated in the first operating mode ([0048] The process 40 begins by receiving an accelerometer signal from an accelerometer… [first processing stage looks at accelerometer signal in first operating mode for signal level is <Th indicated as time <T2 in Fig. 5; the first processing stage operates in the second operating mode when the signal level is above Th, indicated as time >T2 in Fig. 5; the first criterions for presence of speech is receipt of the accelerometer signal]) and the second processing stage is deactivated [second processing stage is activated when the signal is above threshold Th, which is T2 in Fig. 5. T2>T0, therefore stage 2 is deactivated]; 
in a second operating mode, the first processing stage of the signal processing element is operated in the second operating mode and the second processing stage is activated ([0048] Specifically, the VAD 19 may generate the VAD signal without using the microphone signal (or only using the accelerometer signal). The process 40 determines whether the VAD signal indicates [second processing stage] that the detected key-phrase is spoken by a wearer of the headphone [first processing stage is operating in second operating mode because time >=T2 in Fig. 5 as the threshold is >Th] (at decision block 45)); and 
the signal processing element is configured to automatically switch between the first operating mode and the second operating mode, depending on whether the first and/or the second criterion for the presence of a speech activity have been met ([as shown in Fig. 5, when signal >Th, the first criterion of presence of speech is met and the mode switches to second operating mode and when the signal falls below Th at T5, the system is back in the first operating mode]). 


Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dusan in further view of Jun (US- 20150181629 -A1)
With respect to claim 3 Dusan does not explicitly disclose but Kang teaches wherein the sensor includes at least one acceleration sensor element and/or at least one rotation rate sensor element ([0067] The mobile apparatus 2000 may detect the displacement of the mobile apparatus 2000 by using a motion sensor, such as an accelerometer, a gravity sensor, a gyroscope, or a rotational vector sensor, and/or a position sensor, such as an orientation sensor or a magnetometer, but is not limited thereto. ). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan in view of Jun, to have sensors include at least one acceleration sensor element and/or at least one rotation rate sensor element in order to provide a method of increasing usability ([0008], Jun).
 

Claims 4, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dusan in further view of Yun (US 20120026348 A1)
With respect to claim 4 Dusan does not explicitly disclose but Yun teaches wherein the signal processing element further includes: 
at least one signal filter configured to preprocessing the sensor signal, the at least one signal filter including a high-pass filter and/or a bandpass filter ([0064] The vibration detection interface 120 converts a vibration degree detected by the vibration detection sensor 102 into an analog signal for controlling the lens driving unit 21. The vibration detection interface 120 may include a second analog-to-digital converter (ADC) 121, an integrator 122, and a high pass filter (HPF) 123. The second ADC 121 converts an output of the vibration detection sensor 102 into a digital signal.); and 
at least one analog/digital converter for the sensor signal (([0064] The vibration detection interface 120 converts a vibration degree detected by the vibration detection sensor 102 into an analog signal for controlling the lens driving unit 21. The vibration detection interface 120 may include a second analog-to-digital converter (ADC) 121, an integrator 122, and a high pass filter (HPF) 123. The second ADC 121 converts an output of the vibration detection sensor 102 into a digital signal.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan in view of Yun, to have at least one signal filter configured to preprocess the sensor signal, the at least one signal filter including a high-pass filter and/or a bandpass filter in order to have vibrations that have a predetermined size according to a cut off frequency of the HPF 123 ([0064], Yun).

With respect to claim 12 Dusan does not explicitly disclose but Yun teaches further comprising preprocessing the sensor signal using the signal processing element, the preprocessing of the sensor signal includes at least: 
a signal filtering, including a high-pass filtering and/or a bandpass filtering ([0064] The vibration detection interface 120 converts a vibration degree detected by the vibration detection sensor 102 into an analog signal for controlling the lens driving unit 21. The vibration detection interface 120 may include a second analog-to-digital converter (ADC) 121, an integrator 122, and a high pass filter (HPF) 123. The second ADC 121 converts an output of the vibration detection sensor 102 into a digital signal.; and 
an analog/digital conversion, in which the sensor signal is sampled and digitized, so that the digitized sensor signal is present in the form of a sequence of sampling values ([0064] The vibration detection interface 120 converts a vibration degree detected by the vibration detection sensor 102 into an analog signal for controlling the lens driving unit 21. The vibration detection interface 120 may include a second analog-to-digital converter (ADC) 121, an integrator 122, and a high pass filter (HPF) 123. The second ADC 121 converts an output of the vibration detection sensor 102 into a digital signal [digital signals are generated by the ADC sequentially]) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan in view of Jun, to have at least one signal filter configured to preprocess the sensor signal, the at least one signal filter including a high-pass filter and/or a bandpass filter in order to have vibrations that have a predetermined size according to a cut off frequency of the HPF 123 ([0064], Yun).
With respect to claim 15, Dusan further teaches wherein, if the first criterion for the presence of a speech activity is met ([0032] The voice activity detector (VAD) 19 is configured to receive an accelerometer signal from the accelerometer 5 and optionally from the microphone signal 4): 
a predefined number of consecutive sampling values of the sensor signal are buffered in a buffer of the signal processing element ([0035] The buffer 20 is a data buffer that is configured to store the VAD signal that is obtained from the VAD 19. In one aspect, the buffer may store the VAD 19 as a series of bits, where each bit represents a signal level (e.g., one for the high signal level and zero for the low signal level) for a period of time (e.g., one frame) [frame contains consecutive values]. In another aspect, the buffer may be a rolling buffer that stores a finite [predefined] amount of data (e.g., five seconds of data). Once the buffer is filled (e.g., after two minutes), the oldest data is overwritten with new data.); 
at least one signal property is ascertained, based on the buffered sampling values ([0037] Specifically, the VAD score generator 21 determines how much (or how many frames) of the portion of the VAD signal has a high signal level [signal property=signal level] over the entire portion of the VAD signal.); and 
the at least one signal property is compared with the at least one further second criterion for the presence of a speech activity ([0038] For instance, referring to FIG. 2a, there is a gap that includes a pause (a time at which the user is not speaking right before /H/) and a gap during /S/ in the second word “Simon”. Since the user is not speaking and/or since the energy level of the microphone signal is below a threshold during these pauses, the accelerometer signal will have a low energy level [energy level=second criteria for presence of speech activity]. Thus, the threshold that defines the signal level of the VAD with respect to the accelerometer may be defined such that during times at which there is a gap, which may correspond to the user not speaking or saying a portion of a word that is not detected by the microphone, the accelerometer is below this threshold [comparison]. More about the gaps is described with reference to FIG. 4. In one aspect, the correction factor is the following equation.)

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dusan and Fortson as applied to claim 6 in further view of Krywyj (US 20220268654 A1)
With respect to claim 7 Dusan and Fortson do not explicitly disclose but Krywyj teaches wherein current consumption is less in the first operating mode than in the second operating mode ([0208] The processor 332 may exit the low power state, and “wake up”, in response to detecting a signal of defined magnitude or other characteristic from any of the sensors, including the accelerometer 324, the leak detector 322, and/or the hoop stress sensor 302. Depending on the signal detected, the processor 332 may simultaneously or sequentially cause various functions to be performed, as described below.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan, Fortson in view of Kyrwyj, to have current consumption is less in the first operating mode than in the second operating mode in order to facilitate the transmission of acoustic signals ([0248], Krywyj).

Claims 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dusan, as applied to claims 1, 1 and 11 in further view of Lee (US 20200342878 A1)

With respect to claim 8 Dusan does not explicitly disclose by Lee teaches wherein the first processing stage includes at least one comparator, which compares an instantaneous signal amplitude of the sensor signal with at least one threshold value to determine whether the first criterion for the presence of a speech activity has been met ([0021] Determination of which components to power may be made automatically, for example, by the processor 281. For example, the processor 281 may include a voice activity detector 290 that detects when a specific user is talking [speech activity]. The voice activity detector 290 may be, for example, a software module executed by the processor 281 that uses information from the sensors 230, accelerometer 240, or other components to determine when a specific user is providing input. For example, the voice activity detector 290 may compare readings from the accelerometer 240 to a threshold.) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan, in view of Lee, to have processing stage that includes at least one comparator, which compares an instantaneous signal amplitude of the sensor signal with at least one threshold value to determine whether the first criterion for the presence of a speech activity has been met in order to provide for activation of components, such as the microphone, only when needed. ([0048], Lee).

With respect to claim 13 Dusan does not explicitly disclose but Lee teaches in which the first criterion for the presence of a speech activity is checked in that an instantaneous signal amplitude of the sensor signal or an instantaneous sampling value of the sensor signal is compared with at least one threshold value ([0021] Determination of which components to power may be made automatically, for example, by the processor 281. For example, the processor 281 may include a voice activity detector 290 that detects when a specific user is talking [speech activity]. The voice activity detector 290 may be, for example, a software module executed by the processor 281 that uses information from the sensors 230, accelerometer 240, or other components to determine when a specific user is providing input. For example, the voice activity detector 290 may compare readings from the accelerometer 240 to a threshold.). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan, in view of Lee, to have processing stage that includes at least one comparator, which compares an instantaneous signal amplitude of the sensor signal with at least one threshold value to determine whether the first criterion for the presence of a speech activity has been met in order to provide for activation of components, such as the microphone, only when needed. ([0048], Lee)

With respect to claim 14 Dusan does not explicitly disclose but Lee teaches wherein, as the first criterion for the presence of a speech activity, it is checked whether an instantaneous signal amplitude of the sensor signal or an instantaneous sampling value of the sensor signal is greater than a first threshold value and/or less than a second threshold value for a predefined period of time ([0021] Determination of which components to power may be made automatically, for example, by the processor 281. For example, the processor 281 may include a voice activity detector 290 that detects when a specific user is talking [speech activity]. The voice activity detector 290 may be, for example, a software module executed by the processor 281 that uses information from the sensors 230, accelerometer 240, or other components to determine when a specific user is providing input. For example, the voice activity detector 290 may compare readings from the accelerometer 240 to a threshold.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan, in view of Lee, to have processing stage that includes at least one comparator, which compares an instantaneous signal amplitude of the sensor signal with at least one threshold value to determine whether the first criterion for the presence of a speech activity has been met in order to provide for activation of components, such as the microphone, only when needed. ([0048], Lee)



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dusan, as applied to claim 9 in further view of YIM (US 20150205520 A1)
With respect to claim 10 Dusan does not explicitly disclose by Yim teaches wherein the signal analysis element is configured to compare at least one ascertained signal property with at least one further, third criterion for recognizing at least one further cause of the sensor signal ([0176] The controller 180 can analyze a pattern of a tap ("knockknock") sensed by the touch sensing unit or the accelerometer. Referring to FIG. 5A, when taps are applied by a first finger {circle around (1)}.fwdarw.a second finger {circle around (2)}.fwdarw.a third finger {circle around (3)}, the controller 180 can analyze a pattern of the taps based on at least one of the number of times by which the tap has been applied, order of the taps, positions of the taps, a speed of the taps, regions of the taps, types of tap objects, and the number of tap objects, and compares the analyze tap pattern with a pre-set reference pattern. Hereinafter, for the purposes of description, the circular numbers are defined as corresponding to order of taps or differentiated regions on the display unit 151 to which taps are applied.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan, in view of Yim, to have the signal analysis element configured to compare at least one ascertained signal property with at least one further, third criterion for recognizing at least one further cause of the sensor signal in order to minimize battery consumption. ([0119], Yim).


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dusan, Yun as applied to claim 12 in further view of Sigwanz (US 20200314565 A1)
With respect to claim 16, Dusan and Yun do not explicitly disclose but Sigwanz teaches wherein, if the first criterion for the presence of a speech activity is met ([0072] In the method illustrated in FIG. 6, a vibration signal indicative of a vibration [first criterion] caused by an own voice activity of a user is provided in operation 602. The vibration signal can be provided, for instance, by vibration sensor 108 after detection of the vibration conducted through the user's head.), at least one ascertained signal property ([0072] In the method illustrated in FIG. 6, a vibration signal indicative of a vibration caused by an own voice activity of a user is provided in operation 602. The vibration signal can be provided, for instance, by vibration sensor 108 after detection of the vibration conducted through the user's head. In operation 603, a signal feature [signal property] is determined in the vibration signal. The signal feature can be produced in the vibration signal by the own voice activity. The signal feature can be a frequency dependent property of the vibration signal such that it is characteristic for a specific vibration frequency.) is compared with at least one further, third criterion for recognizing at least one further cause of the sensor signal ([0084] FIG. 10 illustrates another method of operating a hearing device for detection of an own voice activity of the user according to some embodiments of the present disclosure. The determining of a signal feature in the vibration signal in operation 1003 [this corresponds to a second criterion] substantially corresponds to operation 603 described above, wherein the signal feature is determined at a first time in the vibration signal. The determining of a signal feature in the vibration signal in operation 1004 [third criterion for recognizing; steps 602, 1003 and 1004 happen sequentially] substantially corresponds to operation 603 described above,). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Dusan and Yun, in view of Sigwanz, to have wherein, if the first criterion for the presence of a speech activity is met at least one ascertained signal property is compared with at least one further, third criterion for recognizing at least one further cause of the sensor signal in order to provide enhancement of additional voice detection devices and/or method  ([0007], Sigwanz).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675. The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657   
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657